Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 1 of 18 PageID #: 300



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


KELLEN JACQUIN, KRISTEN SPARKS, )
and GREGORY WATERS, on behalf of              )
themselves and all others similarly situated, )
                                              )
            Plaintiffs,                       )    Case No. 4:20-cv-00467
                                              )
v.                                            )
                                              )
NESTLÉ PURINA PETCARE COMPANY, )
                                              )
            Defendant.                        )

       DEFENDANT NESTLÉ PURINA PETCARE COMPANY’S
 MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND

       In opposition to Plaintiffs Kellen Jacquin, Kristen Sparks, and Gregory Waters’

(“Plaintiffs”) Motion to Remand, Defendant Nestlé Purina PetCare Company (“Purina”)

states the following:

                                    INTRODUCTION

       Plaintiffs’ class action complaint is based on the unsubstantiated allegation that

some of Purina’s most popular brands of pet food products, including iconic brands such

as Dog Chow and Cat Chow, are “unsafe” for dogs and cats to consume because of the

alleged presence of glyphosate residue at a level that is approximately one thousand times

below the safe limits established by the U.S. Environmental Protection Agency (“EPA”)

and the U.S. Food & Drug Administration (“FDA”). Both the EPA and FDA, the federal

agencies charged with ensuring food safety, have comprehensively reviewed the impact
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 2 of 18 PageID #: 301



of glyphosate residue on food products and have determined that trace amounts of residue

in food are safe and that food manufacturers need not label products to disclose the

potential presence of trace residue. Despite these comprehensive federal regulatory

requirements, Plaintiffs contend that they should be entitled to use Missouri consumer

protection law to dictate different requirements for certain pet food products sold by

Purina. To that end, Plaintiffs filed their Petition initiating this case in Missouri state

court on behalf of Missouri residents.

       Purina properly removed the Petition, and Plaintiffs do not dispute that jurisdiction

over the Petition is proper in this Court under the Class Action Fairness Act (“CAFA”).

Rather, Plaintiffs’ sole argument supporting remand is that the Court must ignore the

Petition and instead assess its jurisdiction solely based on the First Amended Petition

(“FAP”) – a pleading that Plaintiffs “raced to the courthouse” to file for the sole purpose

of attempting to defeat removal by inserting a sham allegation that the class is comprised

not of Missouri purchasers or Missouri residents, but “Missouri citizens.” Plaintiffs,

however, did not file and serve the sham FAP on Purina prior to Purina filing its notice

of removal with the state court. Plaintiffs’ failure to properly serve the FAP on Purina

prior to the state court being divested of jurisdiction is fatal to Plaintiffs’ efforts, and

renders the FAP an impermissible post-removal pleading that this Court cannot consider.

Hargett v. RevClaims, LLC, 854 F.3d 962, 966-67 (8th Cir. 2017) (recognizing that a

post-removal amendment narrowing a class of Arkansas “residents” to Arkansas

“citizens” to destroy federal diversity jurisdiction is impermissible).


                                              -2-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 3 of 18 PageID #: 302



       Once Plaintiffs’ weak attempt at forum-shopping is rejected, there is no question

that the narrow exceptions to the exercise of jurisdiction under CAFA do not support

remand of this case. Plaintiffs have failed to meet their burden under 28 U.S.C. § 1332(d)

to supply evidence that two-thirds or more of their proposed class of Missouri residents

are also Missouri citizens. Further, Plaintiffs’ lawsuit is not a local controversy, but rather

involves the nationwide manufacture and sale of pet food and the comprehensive federal

regulatory requirements governing food labeling and food safety. Accordingly, the issues

raised in this case are not local in nature and require the application of federal, not state

law.

       For these reasons, and as set forth more fully below, Plaintiffs’ motion should be

denied.1

                                FACTUAL BACKGROUND

       Plaintiffs fail to inform this Court of the entire relevant factual background leading

up to Purina’s removal of the action. Specifically, Plaintiffs fail to mention that the FAP

was not filed and served on Purina before Purina effected removal on April 1, 2020.

       A. Plaintiffs’ Lawsuit

       On March 2, 2020, Plaintiffs filed their Petition against Purina in the St. Louis

City Circuit Court (the “State Court”). The Petition alleges that fourteen of Purina’s dog

and cat food products, sold nationwide, are deceptively labeled and advertised as being




1
 Purina’s Opposition is provided to the Court in 13-point size font. The brief in 12-point size
font does not exceed the 15-page limitation in Local Rule 4.01.
                                               -3-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 4 of 18 PageID #: 303



safe for pets to consume because they contain trace amounts of glyphosate residue, an

alleged carcinogen. Notice of Removal Ex. A, Pet. ¶¶ 1-6, 30, Dkt. No. 1-1. Plaintiffs’

allegations regarding the supposed levels of glyphosate residue on the products are

significantly below the safe and permitted levels established by the EPA and FDA. See

49 C.F.R. § 180.364. Noticeably absent from the Petition is any recognition of the

comprehensive regulatory requirements related to glyphosate residue in food that are

managed and governed by the EPA and FDA.

       Plaintiffs bring one claim under the Missouri Merchandising Practices Act,

§ 407.010 RSMo. et seq., on behalf of a proposed class defined as “All Missouri

residents who, within the five years preceding the filing of this Petition, purchased the

Purina Products for personal, family or household use.” Pet. ¶ 87 (emphasis added).

       B. Purina’s Notice of Removal

       On March 4, 2020, Plaintiffs served the Petition on Purina. Notice of Removal Ex.

A at 38. On April 1, 2020, Purina timely filed its Notice of Removal of the Petition to this

Court pursuant to CAFA, 28 U.S.C. § 1332(d)(2). As stated in Purina’s Notice of

Removal, the Petition invokes this Court’s subject matter jurisdiction under CAFA

because there are more than 100 members in the proposed class, the amount in

controversy exceeds $5 million, and at least one member of the putative class is a citizen

of a state different from Purina. See 28 U.S.C. § 1332(d)(2). The putative class,

composed entirely of residents of Missouri, is by definition not limited to citizens of the

State of Missouri. Pet. ¶ 87. While in the process of filing the Notice of Removal on

April 1, Purina notified Plaintiffs of the removal under CAFA. Purina filed its removal of
                                            -4-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 5 of 18 PageID #: 304



the action, and promptly thereafter filed its Notice of Removal to the State Court See

Exhibit A, Notice of Electronic Filing of Notice of Removal; Pls.’ Mem. Ex. C, Dkt. No.

13-3. Pursuant to Local Rule 2.03, Purina attached a docket sheet reflecting the then-filed

pleadings, and pursuant to 28 U.S.C. § 1446, Purina enclosed a copy of “all process,

pleadings, and orders served upon” it. Notice of Removal Ex. A. Counsel for Purina

emailed counsel for Plaintiffs a copy of its removal papers. See Pls.’ Mem. Ex. B.

       C. Plaintiffs’ Failure to File and Serve the Amended Complaint Before

          Removal

       It was not until after Purina had filed its removal petition, that Plaintiffs provided

Purina with a courtesy copy of Plaintiffs’ purported FAP. The FAP’s sole change was the

insertion of the phrase “Missouri citizens,” and the removal of the phrase “Missouri

residents,” from Plaintiffs’ proposed class definition. Pls.’ Mem. Ex. A. Plaintiffs,

apparently agreeing that their class of Missouri residents established this Court’s

jurisdiction under CAFA, sought to eliminate federal jurisdiction.

       That means that at the time Purina filed the removal petition, it had no notice of

the FAP, much less had been properly served with the FAP. The very first time Purina

even became aware of the FAP was after removal had been effected. See Exhibit B, Apr.

1, 2020 email from D. Orlowsky. In fact, pursuant to the Federal Rules of Civil

Procedure, Purina has never properly been served with the FAP because counsel for

Purina did not agree to accept electronic service under Rule 5(b)(2)(E), and a certificate

of service of the FAP has never been filed. The only purported “service” of the FAP was


                                             -5-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 6 of 18 PageID #: 305



the courtesy copy emailed by Plaintiffs’ counsel in response to Purina providing

Plaintiffs’ counsel with a copy of the removal petition.2 Id.

       Even if providing Purina with a courtesy copy of the FAP by email is deemed to

be proper service under Missouri Supreme Court Rule 43.01, Plaintiffs’ belated attempt

to remain in State Court had already failed. Accordingly, this Court entered the Petition

from the State Court on April 2, 2020. See Dkt. Entry No. 4 (stating “Petition

(Removal/Transfer) Received From: Circuit Court, City of St. Louis”).

       Plaintiffs’ Motion should be denied because this Court possesses federal subject

matter jurisdiction under CAFA based on the Petition.

                           GOVERNING LEGAL STANDARDS

       “Under CAFA, federal courts have jurisdiction over class actions in which the

amount in controversy exceeds $5,000,000 in the aggregate; there is minimal (as opposed

to complete) diversity among the parties, i.e., any class member and any defendant are

citizens of different states; and there are at least 100 members in the class.” Grawitch v.

Charter Commc’ns, Inc., 750 F.3d 956, 959 (8th Cir. 2014). “In the case of a removed

action, diversity must exist both when the state petition is filed and when the petition for

removal is filed.” Ryan ex rel. Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819

(8th Cir. 2001). Where this requirement is met, “later events do not deprive a court of


2
  Prior to filing the notice of removal, counsel for Purina had not yet entered their appearances in
the State Court action and could not receive electronic filing notifications. See Notice of
Removal Ex. A at 2. No one could publicly view notice of or receive a copy of the FAP because
the State Court had not accepted it. The filing was not publicly available until April 10, 2020
when the State Court accepted the filing. See Exhibit C, Apr. 10, 2020 Electronic Notice of
Entry.
                                               -6-
     Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 7 of 18 PageID #: 306



     jurisdiction over parties who were properly aligned in the first instance.” Id. (citing

     Universal Underwriters Ins. Co. v. Wagner, 367 F.2d 866, 870-71 (8th Cir. 1966)).

            “Once CAFA’s initial jurisdictional requirements have been established by the

     party seeking removal . . . the burden shifts to the party seeking remand to establish that

     one of CAFA’s express jurisdictional exceptions applies.” Westerfeld v. Indep.

     Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010). Plaintiffs must prove the exception

     applies by a preponderance of the evidence. White Knight Diner, LLC v. Arbitration

     Forums, Inc., 2018 WL 398401, at *3 (E.D. Mo. Jan. 12, 2018). This Court must resolve

     any doubt about the applicability of such exceptions against the party seeking remand. Id.

                                            ARGUMENT

I.          REMAND IS NOT APPROPRIATE BECAUSE THE PETITION WAS THE

            OPERATIVE PLEADING AT THE TIME REMOVAL WAS EFFECTED

            Plaintiffs seek to remand this case to the State Court solely based on the assertion

     that the amendment made in the FAP was sufficient to evade CAFA jurisdiction.

     Plaintiffs contend that because the FAP was filed in State Court before removal became

     effective, “the FAP . . . is the controlling petition for purposes of removal.” See Pls.’

     Mem. 4. That assertion, however, is legally incorrect because under Missouri Supreme

     Court Rules, the FAP did not become the operative pleading until it was served on

     Purina. See MO. SUP. CT. R. 43.01 (requiring every pleading subsequent to the original

     petition to be served). Accordingly, the FAP did not become the operative pleading until

     after Notice of Removal had been given to the State Court, immediately divesting it of


                                                  -7-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 8 of 18 PageID #: 307



jurisdiction. At the time removal became effective, the Petition was the operative

pleading and this Court, therefore, must assess jurisdiction as alleged in the Petition.

       Several courts, including in Missouri, have held that the existence of jurisdiction

for removal must be determined on the basis of the pleading which has been properly

served at the time of removal. See Dunlap v. Gen. Motors LLC, 2016 WL 7391049, at *3

(W.D. Mo. Dec. 21, 2016) (“Plaintiffs do not dispute that they failed to serve Defendant

with the Amended Petition as required by Missouri Rule 43.01 before Defendant

removed the case . . . The Court concludes that Defendant's Notice of Removal complied

with the procedural requirements of § 1446, so the Motion to Remand must be denied.”);3

Thompson v. Victoria Fire & Cas. Co., 32 F. Supp. 2d 847, 848 (D.S.C. 1999) (“The

complaint in effect at the time of removal was the original complaint because the

amended complaint, although filed with the state court, had yet to be served”); Momans

v. St. John’s Nw. Military Acad., Inc., 2000 WL 33976543, at *2 (N.D. Ill. Apr. 20, 2000)

(considering only the pleading that was served at the time of removal because “service of

the amended complaint must be completed to effectuate the amended pleading”); Certain

Underwriters at Lloyd’s London v. Art Crating, Inc., 2014 WL 123488, at *8 (E.D.N.Y.

Jan. 10, 2014) (“Service of the amended pleadings was within [plaintiff’s] control, and

requiring [defendant] to remove based on pleadings filed and not served would be to


3
  Although the court in Dunlap held that the amended petition was the operative petition to
analyze whether the court had subject matter jurisdiction, federal jurisdiction in Dunlap was
premised on the court’s original jurisdiction over bankruptcy cases pursuant to 28 U.S.C. § 1334,
rather than diversity of citizenship pursuant to 28 U.S.C. § 1332. See Dunlap, 2016 WL
7391049, at *4. In federal diversity cases, a complaint cannot be amended post-removal to
destroy diversity. See Ryan, 263 F.2d at 819.
                                              -8-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 9 of 18 PageID #: 308



require [defendant] to remove based on pleadings it had not yet received . . . Instead, it

would best accord with the procedures of 28 U.S.C. § 1446(a) to consider the pleadings

Congress required [defendant] to append to its notice of removal.”); Goldberg v.

Cameron, 2015 WL 5316339, at *3 (N.D. Cal. Sept. 11, 2015) (“Because the amended

complaint [was] not served by the time defendants filed the notice of removal, the

original complaint was the operative complaint.”); Goel v. Coal. Am. Holding Co. Inc.,

2011 WL 13128299, at *2 (C.D. Cal. May 19, 2011) (“[T]he original complaint remained

the operative complaint until the FAC was properly served.”); Pritt v. Republican Nat.

Comm., 1 F. Supp. 2d 590, 591 (S.D.W. Va. 1998) (“[A]n amended complaint supersedes

an original complaint when the amended complaint is served on the parties, not when it is

filed with the court.”); Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668–69 (2d Cir.

1977) (holding in the context of a motion to vacate judgment, “the original complaint is

not superseded until the amended complaint is served”).

       Plaintiffs’ reliance on Anthony v. Runyon, 76 F.3d 210 (8th Cir. 1996), does not

dictate a different result. In Anthony, the Eighth Circuit held that the “only rule that

logically follows from 28 U.S.C. § 1446(d) is that removal is effected when the notice of

removal is filed with the state court and at no other time.” 76 F.3d at 214. Anthony’s

holding regarding when removal is effective is entirely consistent with the principle that

an amended complaint becomes operative only after it is served. At the time the removal

became effective when it was filed in state court, Purina had not yet received service of

the FAP, making the Petition the operative petition for purposes of removal.


                                             -9-
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 10 of 18 PageID #: 309



       Even still, Anthony is factually distinguishable from the facts at hand. In contrast

to Anthony, in which the defendant waited eight days between filing its notice of removal

in federal and state court, Purina acted diligently and without knowledge of Plaintiffs’

FAP in filing its Notice of Removal in the State Court minutes after it was filed in federal

court. Plaintiffs, on the other hand, were aware of Purina’s Notice of Removal, yet raced

to the courthouse steps in an attempt to defeat federal diversity jurisdiction. In these

circumstances, the Court should not enable Plaintiffs to destroy federal diversity

jurisdiction through the FAP. See Rockwell Int’l Corp. v. United States, 549 U.S. 457,

473–74 & n. 6 (2007) (“Removal cases present concerns about forum manipulation that

counsel against allowing a plaintiff’s post-removal amendments to affect jurisdiction.”);

Bullard v. Burlington N. Santa Fe Ry. Co., 535 F.3d 759, 762 (7th Cir. 2008) (noting that,

in a case removed under CAFA, “we doubt that anything filed after a notice of removal

can affect federal jurisdiction”); Hargett, 854 F.3d at 966-67 (refusing to consider a post-

removal amendment that would have narrowed the original class of Arkansas “residents”

to Arkansas “citizens” to destroy federal diversity jurisdiction).

       The text of 28 U.S.C. § 1446(a) also supports the conclusion that removal must be

determined on the basis of the documents that were served, not the documents that were

filed but not served. See Dunlap, 2016 WL 7391049, at *3. Section 1446(a) only requires

a defendant to file in the district court a notice of removal containing the grounds for

removal, “together with a copy of all process, pleadings, and orders served upon such

defendant.” (emphasis added). To require Purina to remove on the basis of a complaint

with which it had not been served would run contrary to these requirements.
                                            - 10 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 11 of 18 PageID #: 310



       Moreover, the rules regarding removal jurisdiction in cases arising under CAFA

support Purina’s position. CAFA “reflects Congress’s desire for broad diversity

jurisdiction over class actions.” Hargett, 854 F.3d at 965 (citation omitted). Under 28

U.S.C. § 1332(d)(7), class citizenship must be determined as of the date of the pleading

giving rise to federal jurisdiction, which here is the original Petition alleging a class of

Missouri “residents.” Pet. ¶ 87; 28 U.S.C. § 1332(d)(7) (“Citizenship of the members of

the proposed plaintiff classes shall be determined . . . as of the date of filing of the

complaint or amended complaint . . . indicating the existence of Federal jurisdiction.”);

Hargett, LLC, 854 F.3d at 967 (“[T]he concept of redefining a class to trigger the local-

controversy exception seems to violate § 1332(d)(7), which says that for purposes of the

local-controversy exception, class citizenship must be determined as of the date of the

pleading giving federal jurisdiction.”).

II.    REMOVAL OF THE PETITION IS PROPER UNDER CAFA

       There is no question that this Court properly exercises jurisdiction over the

Petition, and as stated in Purina’s Notice of Removal, the Petition clearly establishes each

and every element under CAFA. Grawitch, 750 F.3d at 959. Indeed, Plaintiffs do not

even attempt to argue that CAFA jurisdiction over the Petition is inappropriate.

Regardless, as set forth below, there is no basis for the Court to remand the Petition.

           A. The Petition Invokes Federal Subject Matter Jurisdiction

       Plaintiffs do not challenge Purina’s statements of jurisdiction relating to the

minimal diversity pleaded in the operative Petition and required under CAFA.


                                             - 11 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 12 of 18 PageID #: 311



Accordingly, for the reasons stated in Purina’s Notice of Removal, minimal diversity is

met. See Notice of Removal 3-5.

       Plaintiffs half-heartedly assert that Purina’s Notice of Removal does not

adequately demonstrate that the aggregate amount in controversy exceeds $5 million, but

even Plaintiffs cannot (and do not) legitimately demonstrate that is not the case. Pls’

Mem. 9-11. To the contrary, Purina’s Notice of Removal relies on Plaintiffs’ own

allegations of damages and demonstrates all that is required of it – a “plausible allegation

that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014). “[T]he removing party’s burden

of describing how the controversy exceeds $5 million constitutes a pleading requirement,

not a demand for proof.” Raskas v. Johnson & Johnson, 719 F.3d 884, 888 (8th Cir.

2013) (citation and internal quotation marks omitted). Based on Plaintiffs’ request for

relief on behalf of themselves and a class of “thousands” of “Missouri residents” who

purchased any of the fourteen challenged products over a five-year period, Purina

plausibly demonstrated that the amount in controversy exceeds $5 million.4 Pet. ¶¶ 87,

89, 143-144.




4
  Moreover, Plaintiffs – perhaps purposefully – ignore their own allegations relating to punitive
damages and attorneys’ fees. While Purina disputes Plaintiffs are entitled to any such damages,
those damages are properly considered in determining the amount in controversy under CAFA.
Raskas, 719 F.3d at 888; Pirozzi v. Massage Envy Franchising, LLC, 938 F.3d 981, 984 (8th Cir.
2019) (“When the notice of removal plausibly alleges that the class might recover actual
damages, punitive damages, and attorneys’ fees aggregating more than $5 million, then the case
belongs in federal court.”). Plaintiffs cannot have it both ways – they cannot ignore their requests
for punitive damages and attorneys’ fees for purposes of staying out of federal court and seek
them when it is convenient to do so.
                                               - 12 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 13 of 18 PageID #: 312



       Nevertheless, if there is any doubt, the attached declaration from Purina makes it

clear that the amount-in-controversy exceeds the statutory minimum of $5 million

because Purina’s revenue from the sales of the number of products over the past five

years for which Plaintiffs seek a full refund exceeded $5 million. See Exhibit D,

Declaration of Lori Williams, ¶ 3. Accordingly, the requisite amount in controversy is

established. See Dart Cherokee, 574 U.S. at 89; Ippert v. Schwan’s Home Serv., Inc.,

2011 WL 839654, at *2 (E.D. Mo. Mar. 7, 2011) (evidence that removal is proper “may

be presented to the Court in opposition to a Motion to Remand, and need not be attached

to the Notice of Removal”).

       Original jurisdiction exists under 28 U.S.C. § 1332(d)(2).

          B. CAFA’s Home-State Exception Does Not Require Remand

       Plaintiffs contend that this Court must decline jurisdiction under the Home-State

Exception because, relying on the allegations of the FAP, two-thirds or more of the

proposed plaintiff class are citizens of Missouri. But, as set forth in Section I above, the

operative pleading for evaluating CAFA jurisdiction is the Petition, and Plaintiffs cannot

met their evidentiary burden of establishing that two-thirds or more of the proposed class

of Missouri residents are Missouri citizens. See Pet. ¶ 87.

       Recognizing that CAFA’s exceptions are “narrow” and that “CAFA reflects

Congress’s desire for broad diversity jurisdiction over class actions,” the Eighth Circuit

has expressly found that “resident” does not mean “citizen” in considering whether the

two-thirds requirement under Section 1334(d) applies. Hargett, 854 F.3d at 964-966

(district court erred in finding that “merely alleging a proposed class of Arkansas
                                            - 13 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 14 of 18 PageID #: 313



residents was sufficient to satisfy §1334(d)(4)”). Instead, “sound evidence” is required to

show citizenship (i.e., physical presence and intent to remain), and plaintiffs “are not free

to rest on guesswork.” Id. at 966. Accordingly, Plaintiffs’ bare allegation that the putative

class is composed of “Missouri residents” is insufficient to meet their burden.

       Plaintiffs have not shown that at least two-thirds of the class they seek to represent

includes Missouri citizens with “sound evidence.” To meet their burden of proof of

“sound evidence,” Plaintiffs are required to come forward with statistical proof

establishing that they have met the two-thirds requirement. Hood v. Gilster-Mary Lee

Corp., 785 F.3d 263, 266 (8th Cir. 2015) (rejecting application of the Home State

Exception because the record did not include “any sample, sampling methodology, or

other indication of a disciplined approach” showing the two-thirds requirement was met);

Barricks v. Barnes-Jewish Hosp., 2012 WL 1230750, at *2 (E.D. Mo. Apr. 12, 2012)

(merely alleging a class of “Missouri patients” was insufficient to show that two-thirds of

the class were Missouri citizens); Westerfeld, 621 F.3d at 823. Plaintiffs have failed to

come forward with any evidence whatsoever here and, accordingly, have failed to meet

their burden of establishing that the Home State Exception applies.

       None of the authority cited by Plaintiffs contradicts this conclusion. For example,

in In re Sprint Nextel Corp., the Seventh Circuit found that a class of “Kansas residents,”

even limited to those who had a Kansas cell phone number, received a cell phone bill at a

Kansas mailing address, and who paid a fee applied to all long-distance calls in Kansas

was insufficient to prove that the proposed class satisfied the two-thirds requirement of

the Home-State Exception. 593 F.3d 669, 676 (7th Cir. 2010); see also Schwartz v.
                                            - 14 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 15 of 18 PageID #: 314



Comcast Corp., 2006 WL 487915 (E.D. Pa. Feb. 28, 2006) (simply alleging a class of

“residents” or “property owners” does not meet the two-thirds requirement of the

exception); Evans v. Walter Indus., Inc., 449 F.3d 1159, 1165-66 (11th Cir. 2006) (same).

           C. CAFA’s Local Controversy Exception Does Not Require Remand

       The Local Controversy Exception requires the same elements as the Home-State

Exception, plus a showing that “the principal injuries were incurred in the state in which

the action was filed.” Atwood v. Peterson, 936 F.3d 835, 839 (8th Cir. 2019) (citing 28

U.S.C § 1332(d)(4)(A)). Even if Plaintiffs were able to establish the requirements set

forth in Section II.B. above, they cannot establish that this case is “a truly local

controversy – a controversy that uniquely affects a particular locality to the exclusion of

all others.” White Knight Diner, 2018 WL 398401, at *3 (quoting Senate Report No. 109-

14, at 39 (2005)). Plaintiffs’ lawsuit concerns alleged trace levels of glyphosate in

fourteen products that not only are sold nationwide, but are manufactured at

manufacturing plants outside of Missouri, with ingredients sourced nationwide. In

addition, Plaintiffs’ claims relate directly to pet food labeling requirements, the safety of

pet food, and, specifically, the presence and disclosure of glyphosate residue in food

products, all of which are governed by federal law. No matter how Plaintiffs style their

claim, whether glyphosate residue is “safe” and allowable in pet food products requires

interpretation of federal law.5 Indeed, the primary legal question raised by this lawsuit is



5
 Specifically, the FDA permits food to contain trace amounts of glyphosate residue at
appropriate safe levels determined by the EPA through a comprehensive scientific review. See 21


                                            - 15 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 16 of 18 PageID #: 315



whether Plaintiffs are entitled to use Missouri consumer protection law to establish

standards for glyphosate residue levels in food that are different than those set by the

federal agency charged with making that determination and, accordingly, whether

Purina’s labeling of its pet food product can be deceptive if it is fully compliant with

federal standards. That question is plainly governed by federal law and falls squarely

within the purview of the EPA and FDA. Accordingly, it is not “a truly local

controversy.” See Pirozzi v. Massage Envy Franchising, LLC, 938 F.3d 981, 983 (8th Cir.

2019); cf. Been v. Kliethermes, 2020 WL 2064043, at *3 (E.D. Mo. Apr. 29, 2020) (the

prices charged by a single location of a local dry cleaner was a local controversy).

                                         CONCLUSION

       For the forgoing reasons, Plaintiffs’ Motion to Remand should be denied.




U.S.C. § 301 et seq. The tolerance for glyphosate residue in animal feed is established by EPA
regulation at 400 parts per million, a level far below the level Plaintiffs allege are in Purina’s
products. 49 C.F.R. § 180.364.
                                               - 16 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 17 of 18 PageID #: 316



                              Respectfully submitted,

                              THOMPSON COBURN LLP



                              By: /s/ Booker T. Shaw

                                 Booker T. Shaw, #25548MO
                                 Amanda J. Hettinger, #55038MO
                                 Kristen E. Sanocki, #67375MO
                                 One U.S. Bank Plaza, Suite 2700
                                 St. Louis, Missouri 63101
                                 (314) 552-6000 (telephone)
                                 (314) 552-7000 (facsimile)
                                 bshaw@thompsoncoburn.com
                                 ahettinger@thompsoncoburn.com
                                 ksanocki@thompsoncoburn.com


                                 MAYER BROWN

                                 Keri E. Borders, #1954015CA, pro hac vice
                                 Dale J. Giali, #150382CA, pro hac vice
                                 350 South Grand Avenue, 25th Floor
                                 Los Angeles, CA 90071
                                 Tel: (213) 229-9500
                                 kborders@mayerbrown.com
                                 dgiali@mayerbrown.com


                              Attorneys for Defendant




                                     - 17 -
Case: 4:20-cv-00467-SNLJ Doc. #: 14 Filed: 05/21/20 Page: 18 of 18 PageID #: 317



                            CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of May, 2020, the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s electronic
filing system to the following:

Daniel Orlowsky
Orlowsky Law, LLC
7777 Bonhomme Avenue, Suite 1910
St. Louis, Missouri 63105
dan@orlowskylaw.com

Adam M. Goffstein
Goffstein Law, LLC
7777 Bonhomme Avenue, Suite 1910
St. Louis, Missouri 63105
adam@goffsteinlaw.com


Attorneys for Plaintiffs




                                              /s/ Booker T. Shaw




                                           - 18 -
